—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered June 10, 2002, convicting him of criminal possession of stolen property in the fourth degree, upon his plea of guilty, and imposing sentence.
*762Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Altman, J.P., Smith, Adams and Cozier, JJ., concur.